Case 1:20-cv-01392-AMD-CLP Document 6 Filed 03/18/20 Page 1 of 2 PageID #: 262

                                                                                         filed
                                                                                 Ius
                                                                                   ic district
                                                                                      rJ^ CLERK'S
                                                                                          -LERK'S OFFfPP
                                                                                               COURT £,d.n.y.
                                                                                        R'Ct cc

                                                                                ★ m It 2Qi(j ^
                                                                                BROOKLYN OFFICE
                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK




 KENO ALBERT TROTT,
                                                                    Order to Show Cause

                                Petitioner,

         -against-                                               Case No. ZDzCVri3Q2CAND)6:LP)
                                                                  ECF Case
 KRISTOS TIRSITE TROTT,

                                Respondent.




Upon the AfFirmation of Kathleen E. Gardner, sworn to on the      day of March,2020, and upon the

copy of the Verified Emergency Petition hereto attached, it is ORDERED,that the above-named
                                                       . ,•              vici  •PollOiJJinc*
respondent show cause before this Court, the Honorable Ann n. Donnelly at Room , United States
-belepnone                                                  Acce       te ^C61G2S
Courthouse for the Eastern District of Now York, 225

on MQnih 2C            ,2020, at li'-SCS o'clock g.tn..thereof or as soon thereafter as counsel may be

heard, why an order should not be issued pursuant to Rule 65 ofthe Federal Rules of Civil Procedure:

   a) directing that TKI's and KMLT's names be entered into the national
      police computer system (N.C.I.C.) missing person section;

    b) directing the prompt return of TKI and KMLT to their habitual residence of Bermuda;

   c) directing that TKI and KMLT,together with the Respondent, be brought into this Court by the
      United States Marshal or a federal officer to show cause why TKI and KMLT have been kept
       from their Father;

   d) prohibiting the removal of TKI and KMLT from the jurisdiction of this Court;

   e) commanding the immediate surrender of the passports of the Respondent and TKI
      and KMLT to any United States Marshal or federal officer;
Case 1:20-cv-01392-AMD-CLP Document 6 Filed 03/18/20 Page 2 of 2 PageID #: 263




   f) directing the Respondent to allow Father immediate private telephonic access to TKl and KMLT;

    g) directing that, should the Children not be returned to Bermuda by April 28,2020, that
       Father be permitted to liberally visit with his Children on the weekend of April 24-26,
        or May 1-3, 2020 for TKI's birthday;

    h) directing the Respondent to pay the Petitioner's costs in this
       proceeding, including attorneys' fees and other expenses; and

    i) any such further relief in favor of the Father as justice and its cause may require.

And it is further ORDERED that a copy of this order, together with the papers upon which it is

granted, be personally served upon the Respondent or her attorney on or before

Horr-t^                     ,2020 and that such service be deemed good and sufficient.
     pe-h+ioner naust -f'le 3                     proof of serx/ice wifhin               hours oFserv;ice

Dated: Brooklyn, New York
        March        2020
                1?                   s/Ann M. Donnelly
                                   United States District Judge
